Citation Nr: 1018469	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  03-33 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than September 3, 
2002, for the assignment of a 20 percent evaluation for a low 
back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, which increased the disability rating 
for the Veteran's service-connected low back disability, from 
noncompensable to 20 percent disabling, effective from 
September 3, 2002, the date the Veteran filed a claim for an 
increased rating for his low back disability, and granted a 
separate 10 percent disability rating for sensory loss of the 
right lower extremity, also effective from September 3, 2002.  
The RO issued a notice of the decision in April 2003 and the 
Veteran timely filed a notice of disagreement in August 2003, 
disagreeing with the effective dates for the 20 and 10 
percent ratings for his low back disability and right lower 
extremity sensory loss, respectively.  Thereafter, in 
November 2003, the RO issued a statement of the case, and the 
Veteran subsequently filed a timely substantive appeal later 
that month.

By an August 2008 decision, the Board concluded that an 
effective date earlier than September 3, 2002, for the 
assignment of a separate 10 percent disability rating for 
sensory loss of the right lower extremity was not warranted.  
The Board also concluded that a May 1969 rating decision 
which failed to grant an initial 10 percent evaluation for 
the Veteran's service-connected low back disability was 
clearly and unmistakably erroneous.  As such, a revision of 
the May 1969 rating decision to correct that clear and 
unmistakable error (CUE) was warranted.  The Board also noted 
that due to their aforementioned CUE determination, the issue 
of whether the May 1969 rating decision contained CUE in 
failing to award an evaluation in excess of 10 percent for 
the low back disability, effective from December 8, 1968, had 
been raised and needed to be remanded to the RO for 
appropriate development and adjudication.  Moreover, the 
Board reported that the question of CUE was inextricably 
intertwined with the earlier effective date claim that was 
still on appeal.  Thus, the case was remanded for additional 
development.  

In an October 2008 rating action, the RO concluded that the 
May 1969 rating decision had to be revised because it 
contained CUE, insofar as it failed to assign an initial 10 
percent disability rating for slight limitation of motion of 
the lumbosacral spine with pain.  Thus, the RO revised the 
May 1969 rating decision and assigned an initial 10 percent 
rating for the Veteran's service-connected low back 
disability, effective from December 8, 1968.  

By a December 2009 rating action, the RO determined that the 
May 1969 rating decision did not contain CUE in failing to 
award an evaluation in excess of 10 percent for the low back 
disability, effective from December 8, 1968.  In a letter 
from the RO to the Veteran, dated on February 22, 2010, the 
Veteran was provided notice of the December 2009 decision and 
his appellate rights.  

The Board recognizes that in a letter from the Veteran, dated 
on February 9, 2010, he noted that the RO had not yet 
addressed the issue of whether the May 1969 rating decision 
contained CUE in failing to award an evaluation in excess of 
10 percent for the low back disability, effective from 
December 8, 1968.  However, the Board notes that the letter 
was written before the RO had mailed its letter, dated on 
February 22, 2010, to the Veteran notifying him of the 
December 2009 rating action.  The RO's February 2010 letter 
was not returned as undeliverable, and the regularity of the 
mail is presumed.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  The Board also notes that there is no indication 
from the information of record that the Veteran has filed a 
notice of disagreement with respect to the December 2009 
rating action.  Accordingly, the aforementioned CUE issue is 
not before the Board for appellate consideration.     

The Veteran initially had requested a Travel Board hearing.  
However, in December 2003, he withdrew that request and 
indicated that he preferred to have a hearing before a 
decision review officer at the RO.  In April 2004, such a 
hearing was conducted.

In the February 2010 letter from the Veteran, he stated that 
his service-connected low back disability had increased in 
severity.  Thus, the issue of entitlement to an increased 
rating for the low back disability has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).   Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  By a May 1969 rating action, the RO granted the Veteran's 
claim of entitlement to service connection for low back 
strain, mild, and assigned a noncompensable disability 
rating, effective from December 8, 1968.  

2.  On September 3, 2002, the Veteran requested that his 
service-connected low back disability be re-evaluated for a 
higher rating.  

3.  By an April 2003 rating action, the RO increased the 
disability rating for the Veteran's service-connected low 
back disability from noncompensable to 20 percent disabling, 
effective from September 3, 2002 or the date of receipt of 
the reopened claim.   

4.  Pursuant to the August 2008 decision in which the Board 
concluded that the May 1969 rating decision contained CUE, 
insofar as it failed to assign an initial 10 percent 
disability rating for slight limitation of motion of the 
lumbosacral spine with pain, the RO, in an October 2008 
rating action, revised the May 1969 rating decision and 
assigned an initial 10 percent disability rating for the 
Veteran's service-connected low back disability, effective 
from December 8, 1968.  


CONCLUSION OF LAW

An effective date earlier than September 3, 2002, for the 
assignment of a 20 percent evaluation for a low back 
disability, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.155, 3.400 (2009).       


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2006, February 2009, and September 2009 letters sent to the 
Veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March 2006, February 2009, and September 2009 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the March 2006 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Board recognizes that written notice was provided in 
March 2006, February 2009, and September 2009, after the 
decision that is the subject of this appeal.  However, 
despite any timing deficiency with respect to this notice, 
the Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard, 4 Vet. 
App. at 384, 394 (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  In this regard, the Board 
concludes below that there is a preponderance of evidence 
against the Veteran's claim for an effective date earlier 
than September 3, 2002, for the assignment of a 20 percent 
evaluation for a low back disability, and as a result, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

In regard to the Veteran's effective date claim, there is no 
indication that there is any relevant evidence, to include 
medical records, that have not been obtained and it is not 
contended otherwise.  Resolution of this claim turns on the 
Board's application of the relevant law and regulations 
governing effective dates for increased ratings to the 
evidence already associated with the claims file.  See 
38 C.F.R. § 3.400(o).  Thus, there is no duty to provide an 
examination or medical opinion as it could not affect 
adjudication of this claim.  

The Board further recognizes the Veteran's contentions that 
because an incorrect social security number was on his Form 
DD 214, and that this incorrect social security number, along 
with his correct social security number, were in the VA 
system, there were two separate files related to his case.  
However, the Board notes that there is no evidence showing 
that there are two separate files in relation to the 
Veteran's case.  Consequently, there is no further duty to 
assist the Veteran with the development of his earlier 
effective date claim.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

The Veteran's service treatment records show that in March 
1967, he sustained a mild back strain in an automobile 
accident and subsequently developed chronic low back pain.

In April 1969, the Veteran underwent a VA examination.  At 
that time, he stated that he had experienced constant low 
back pain since his in-service automobile accident.  Upon 
physical examination, forward bending was to 60 degrees; 
backward bending was to 10 degrees; L-2 to the right was to 
15 degrees; and L-2 to the left was to 15 degrees.  The 
examiner indicated that the Veteran had mild limitation of 
motion in the low back.  There were no sensory changes in the 
lower extremities.  Knee and heel jerks were normal and 
equal.  The Veteran could walk on his heels and his toes.  
The impression was of low back strain, mild.  An x-ray of the 
Veteran's lumbosacral spine was reported to be negative.

In a May 1969 rating action, the RO granted service 
connection for a low back strain, mild.  At that time, the RO 
assigned a noncompensable disability rating under Diagnostic 
Code 5294, effective from December 8, 1968, the day after the 
Veteran's separation from service.  

On September 3, 2002, the Veteran requested that his service-
connected low back disability be re-evaluated for a higher 
rating.  

In February 2003, a VA examination was conducted.  At that 
time, the Veteran stated that he had low back pain when he 
stood for 15 minutes or longer.  The physical examination 
showed that there was tenderness at the L5-S1 area 
bilaterally.  Motor strength was 5/5 in both lower 
extremities.  Heel, toe, and bend knee walking were normal.  
In regard to range of motion of the lumbosacral spine, 
flexion was to 60 degrees, extension was to 10 degrees, 
lateral bending to the right was to 15 degrees, and lateral 
bending to the left was to 10 degrees.  According to the 
Veteran, he had mild aching in his back at the limits of the 
range of motion.  The diagnosis was chronic mechanical low 
back pain with symptoms of spinal stenosis.  According to the 
examiner, the Veteran did very well and had only minor 
complaints and minor limitations in his activities.

By an April 2003 rating action, the RO increased the 
disability rating for the Veteran's service-connected low 
back disability from noncompensable to 20 percent disabling 
under Diagnostic Code 5292, effective from September 3, 2002 
or the date of receipt of the reopened claim.  

In an August 2008 decision, the Board concluded that the May 
1969 rating decision which failed to grant an initial 10 
percent evaluation for the Veteran's service-connected low 
back disability was clearly and unmistakably erroneous.  
Thus, pursuant to the August 2008 decision, the RO, in an 
October 2008 rating action, revised the May 1969 rating 
decision and assigned an initial 10 percent disability rating 
for the Veteran's service-connected low back disability, 
effective from December 8, 1968.

By a December 2009 rating action, the RO determined that the 
May 1969 rating decision did not contain CUE in failing to 
award an evaluation in excess of 10 percent for the low back 
disability, effective from December 8, 1968.


III.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for an increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  An exception to that rule applies, 
however, under circumstances where evidence demonstrates that 
a factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that regard, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date." 38 U.S.C.A. § 
5110(b)(2), 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997).

The words application and claim are defined by regulation as 
a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates intent to apply for 
an identified benefit may be considered an informal claim.  
38 C.F.R. § 3.155(a).

In this case, the Veteran contends that he is entitled to an 
earlier effective date for the assignment of a 20 percent 
evaluation for his service-connected low back disability.  He 
maintains that an effective date retroactive to December 8, 
1968, the date of receipt of his original claim for service 
connection for a low back disability, is warranted.

In a May 1969 rating action, the RO granted service 
connection for a low back strain and assigned a 
noncompensable disability rating, effective from December 8, 
1968, the day after the Veteran's separation from service.  
The Veteran was provided notice of the decision and his 
appellate rights.  He did not file a notice of disagreement.  
Therefore, the May 1969 rating decision became final when the 
Veteran did not file a notice of disagreement within one year 
of the date he was notified of that unfavorable 
determination.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2009).  A final decision may, however, be reversed or amended 
where evidence establishes that it was the product of clear 
and unmistakable error.  38 U.S.C.A. § 5109A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.105(a).  For the purposes of 
authorizing benefits, reversal or revision of the prior 
decision on the grounds of CUE has the same effect as if the 
correct decision had been made on the date of the prior 
decision.  Id.  Thus, as previously stated, pursuant to the 
August 2008 Board decision which established CUE in the May 
1969 rating decision, the RO, in an October 2008 rating 
action, revised the May 1969 rating decision and assigned an 
initial 10 percent disability rating for the Veteran's 
service-connected low back disability, effective from 
December 8, 1968.  However, even though the May 1969 rating 
decision has been revised, it is still considered a final 
decision because the Veteran did not file a timely notice of 
disagreement as to the May 1969 rating decision, in 
compliance with 38 C.F.R. § 20.201.  See also 38 C.F.R. 
§ 3.105(a).     

Once a claim is final, the effective date for an increase 
awarded after the final action will be the date of receipt of 
the new claim or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.105, 3.156, 3.400.  
Accordingly, it follows that the Veteran's argument that an 
effective date should be set when he filed his original claim 
in December 1968 is without merit because the May 1969 rating 
decision was a final adjudication with respect to his low 
back disability.  The Board also notes that the RO has 
determined that the May 1969 rating decision did not contain 
CUE in failing to award an evaluation in excess of 10 percent 
for the low back disability, effective from December 8, 1968.

The next document that was received by the RO following the 
final May 1969 rating action was a VA Form 21-4138 (Statement 
in Support of Claim), received on September 3, 2002.  In the 
form, the Veteran requested that his service-connected low 
back disability be re-evaluated for a higher rating.  There 
is no evidence of an informal or formal claim for an 
increased rating for the Veteran's low back disability prior 
to this date.  See 38 C.F.R. §§ 3.155, 3.157 (2009).  In this 
regard, the Board recognizes that in August 2006, the Veteran 
submitted a copy of a letter, dated in July 1999, that was 
addressed to the RO.  In the letter, the Veteran requested 
that his "claim for disability be reopen[ed]."  He then 
discussed his service-connected low back disability.  This 
letter may be interpreted as a claim for an increased rating 
for his low back disability.  However, the letter is not 
date-stamped by the RO, and as such, it is not clear when or 
if the RO received it. Regardless, even if the Board were to 
consider the July 1999 letter as the date of receipt of the 
claim, as stated above, the effective date of a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later. It was not until 
the Veteran's February 2003 VA examination that the objective 
evidence showed that the Veteran's low back symptomatology 
had increased.  In this case, the RO has assigned the 
effective date of September 3, 2002, the date they have 
determined to be the date of receipt of the claim, despite 
objective clinical findings showing that entitlement arose at 
a later date.   

Accordingly, as the Veteran's increased rating claim was 
received on September 3, 2002, an effective date as early as 
September 3, 2001 could be granted if it was factually 
ascertainable that an increase in the service-connected low 
back disability had occurred within that year.  However, the 
medical evidence of record is negative for treatment for the 
Veteran's low back disability in the one-year period 
preceding September 3, 2002.  In the absence of any competent 
medical evidence which reflects an increase in the Veteran's 
service-connected low back disability in the year prior to 
September 3, 2002, the Board concludes that it is not 
factually ascertainable that there was an increase in the 
Veteran's service-connected low back disability in the year 
prior to September 3, 2002.  On the basis of this analysis, a 
preponderance of the evidence supports a finding that the 
earliest date which may be assigned for a 20 percent 
evaluation is September 3, 2002, the date of the Veteran's 
claim.  Without evidence showing that an increase in 
disability preceded the claim by a year or less, there is no 
basis upon which to assign an earlier effective date for the 
20 percent rating.  As a consequence, the general rule 
applies, and thus, the effective date of the Veteran's claim 
is governed by the later of the date of increase or the date 
the claim is received.  38 C.F.R. § 3.400(o)(1).

As stated above, based on the results from the February 2003 
VA examination, the RO, in an April 2003 rating action, 
increased the disability rating for the Veteran's service- 
connected low back disability to 20 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
effective from the date of claim.  Thus, although the 
increase in disability was shown after the Veteran filed his 
claim, the RO has assigned a date of September 3, 2002, the 
date the RO received the claim, for the effective date for 
the grant of a 20 percent rating for the low back disability.  
As such, the RO has assigned an effective date that benefited 
the Veteran beyond the technical requirements of the law.  
See Williams v. Gober, 10 Vet. App. 447, 452 (1997).  Under 
38 C.F.R. § 3.400(o)(1), the effective date for an increase 
in disability compensation is the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  Therefore, in light of the above, the Board 
finds that an effective date prior to September 3, 2002 for 
the 20 percent rating for the service-connected low back 
disability is not warranted, and that the claim must be 
denied.

In reaching this decision, the Board considered the benefit- 
of-the-doubt rule; however, as there is a preponderance of 
evidence against the Veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than September 3, 2002, for the 
assignment of a 20 percent evaluation for a low back 
disability, is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


